February 2, 1970


I-Ion,
     W. Ii.Eyssen, Jr.                Opinion No, M- 569
County Attorney
Howard County                         Re:   Questions concernfng the
Big Spring, Texas 79720                     assumption of the assess-
                                            ment and collection of
                                            taxes on behalf of the
                                            City of Big Spring by
                                            the Tax Assessor-Collector
Dear   Mr.   Eyasen:                        of Howard County.
              In your request for an opfnfon, you state the following:
            "It fs presently contemplated by the City
       Commlssfon of the Cfty of Big Spring, Howard.
       County> Texas, and by the County Commfssfoners
       of Howard County, Texas2 that it would be mutually
       advantageous to coinbfnethe assessment and collecp'
       tfon of taxes on behalf of said City of Big Spring
       Into the office of the County Tax Assessor-Collector
       and In connectfon with the proposed combination it
       would appear that the .followfngproblems are
       presented which requfre answer by your offfce,
             'Before statfng the problems it would probably
       be well to outlfne the facts as they now exist, At
       the present tfme both the City and the State and
       County Assessors-Collectors are usfng identical
       100s valuatfons on property located both fn the
       Cfty and the County for appraisal purposes, For
       taxfng purposes0 however9 the County is usfng 2%
       of such lOO$ valuation ffgures and the City fs
       using 60% of such IOO$ valuatfon, Each tax
       assessor-collector applies the 2O$ and/or 60%
       rate>  as.the,,casema$be, tk arrive at the final
       valuation u~pon',w~Lch'~be:appYfcabPetax rate fs
       based and to arrive at the,amount of tax assessed
       and payable,




                           -2718-
       Hon. W. H. Eyssen, Jr., page 2 (M-569)

                                                             .,,


                 “1 D The first question, therefore, 1.8,und&l(
            th;!provfsfons of Article 7359 VATS, fn the event
            the two taxing offices are combfned would ft be
            permfsEfble for the County Assessor-Collector
            to use9 fn makfng the tax aases~smenton property
            located wfthfn the corporate limits of the City,
            the 60s actorfng of the 100% valuation for the @sty
;::i        tax and if
                     contfnue to us,ethe 20% factoring of the 100%
            valuation fn connection with the assessment of the,
            county tax on identical property.
                 "2. The City of Big Spring Is a home-rule city
            and various provisions of the charter are 'asfo$lowsa
                 "Artfcle VI, Section 1, Until otherwise pro-~,
            vfded by the city commission, the appolntive offfcers
            of the city shall consfst of the city manager, tht?chief
            of police, city secretary and tax collector, city
            attorney, city ffre chief, city tax assessor,,and
            city treasurer, In the discretion of the city
            commission, and under the lfmftations imposed by
            law, two or more of the above offices may be con-
            solidated into one,
                '"ArticleIV, Section 12, The city commfssfc&
           shall create appofntfve offices when the same is
           deemed expedient and may divide the admfnfstratfon
           of the cfty"s affairs into such departments as
           they may deem advfsable, and may discontinue any
           such appofntfve offfce or department at thefr
           dfscretfon, except the office of city manager.
                "Article VI, Seetfon 6. Cfty Secretary D D D
           AS tax collector, he shall collect all taxes
           due to the city, and shall pay the same over at
           least weekly to the city treasurer.
                '"ArticleVI, Section 9. Tax Assessor. The :
           city t;axa~ssessorshall make up the assessment
           of property taxed by t.hecfty; and make duplicate
           rolls thereof, one of which when completed, shall
           be delivered to the city secretary,
                “Article VIP a The cfty shall have the poxer
           to annually levy and collect taxes on the assessed
           valuation of all real estates personal and mfxed



                               -2719-
Hon, We H. Eyssen, page   3 (M-569)


     property wfthfn   the city limits, not exempt from
     taxation by the   constitution and laws of the
     state, provided   that the total levy for all pur-
     poses shall not   exceed the statutory limitation,
          “Article VII, Section 8, The City commission
     shall at fts first meeting Pn June or as,soon there-
     after as practfcable levy the annual tax for such
     year, but specfal taxes or assessments may be levied,
     assessed and collected at such time as the commission
     may provide. 1000
          %nder tiieabove articles, If the City is other-
     wise debirous of havfng-the County Tax Assessor-
     Collector handle the assessment and collectfon of
     the City taxes can this be accomplished without
     necessfty of charter amendment or would it be
     essentfal that the Cfty Charter be amended to
     abolfsh the offke of Tax Assessor-Collector and
     the tax assessfng and collecting functions stated
     therein.
          “3* If the City elects to take the actions
     outlined above with whom would it be appropriate
     for the Cfty to contract with regard to the services
     of the County Tax Assessor-Collector; furthermore,
     to whom should the 1% be pafd.by .the Cbty.. Further,
     could the Cfty provfde services and pay a portion
     of the costs of operatfng the combfned tax offfce
     proposed above in addition to the l$iO”

          Articles 1042b and 735g9 Vernon’s Cfvil StStUteS, ex-
pressly authorize any incorporated cftyp by ordinance or by proper
resolutfon, to enter fnto a contract authorizing the County Tax
Assessor-Collector to act‘as Tax Assessor-Collector for such City,
Each of these statutes~expressly provides that the property situated
within the city shall be assessed at the same value as ft fs assessed
for county and state purposes, Further, the charter of the City of
Big Spring provides that the City commission may discontinue any
appolntfve office, such as Tax Assessor-Collector, at their dfs-
cretfon, Therefore9 ft would not appear to be necessary to amend
the city charter since both the charter and the statutes,empower
the city to enter into the contract authorfzfng the county official
to act for and on behalf of the city,
          Said Article 1042b provfdes that for performing the re-
qufred services the County Tax Assessor-Collector shall receive an



                          -2720-
Hon. W, H, Eyssen, page 4(M-569)


amount to be agreed upon by the governfng body of the incop-
porated city and the Commfssfoners Court of the county fn which
such city fs sftuated, not to exceed l$ of the taxes so collected.
The statutes provfde that such fee shall be paid to the County
Tax~Assessor-Collector,
                  SUMMARY
          Where a cfty and a county enter into a
     contract for the County Tax Assessor-Collector
     to act in such capacity for the city, the
     property situated within such city shall be
     assessed at the same value as It was assessed
     for county and state purposes, Articles 1042b
     and 7359, V,C,S, Under the provisions of said
     statutes and of the charter of the City of Big
     Sprfng, it does not appear necessary that the
     city charter be amended in order to enter into
     the proposed contract. The County Tax Assessor-
     Collector shall receive an amount to be agreed
     upon by the governing body of the city and the
     Commissioners Court of the county 'notto exceed
     l$ of the taxes collected.




                                          Attorney General
Prepared by Jack Sparks
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chafrman
Bill Allen
Jerry Roberts
Z. T, Fortescue
Bill Craig
MEADE F, GRIFFIN
Staff Legal Assfstant
NOLA WHITE
First Assfstant


                            -2721-

                                 ,,.~..   .      .